Title: Thomas Jefferson to John Barnes, 29 January 1810
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
             
                     Monticello 
                     Jan. 29. 10.
          
           
		  Yours of the 25th came to hand last night & I am quite satisfied to pay the 2. months interest delayed by my forgetting I had the certificates. you will therefore be pleased to consider the interest as beginning Apr. 1. 1809. and make your draught on Gibson & Jefferson for the year ending Apr. 1. 1810. of which I will give them advice 
		  ever Your’s affectionately
          
            Th:
            Jefferson
        